Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 20, 2022

                                    No. 04-22-00372-CR

                                   Miguel Angel MEZA,
                                        Appellant

                                             v.

                                 THE STATE OF TEXAS,
                                       Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2021CRC000830-D1
                    Honorable Honorable Jose A. Lopez, Judge Presiding

                                       ORDER
       The reporter’s record was due on August 15, 2022. After the due date, on September 16,
2022, court reporter Annette E. Escobar filed a notification of late reporter’s record.
        The court reporter’s request is granted. The reporter’s record is due on October 13,
2022.

                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court